Title: VI. Committee Report on Petition from Nova Scotia, 9 November 1775
From: Adams, John,Deane, Silas,Jay, John,Hopkins, Stephen,Langdon, John,Continental Congress, Safety Committee
To: 


      
       
        ante 9 Nov. 1775
       
      
      Proposals.
      That two Battallions of Marines be raised consisting of one Collonell, two Lt. Collonells, two Majors &c. (officers as usual in other Regiments) that they consist of five hundred Privates each Battalion, exclusive of Officers.
      That particular Care be taken that no Persons be appointed to office or inlisted into Said Battalions but such as have actually Served in the Merchant Service as seamen, or so acquainted with maritime Affairs as to be able to serve to advantage by sea, where required.
      That they be enlisted and commissioned to be held for and during the present War, between G. Britain and the Colonies, unless regularly dismissed by orders of the Congress.
      That they be distinguished by the Name of the 1st. and 2d. Battalion of American Marines.
      That a Sufficient Number of Vessells be taken up, and provided at Newbury Port, or Portsmouth by the 1st. day of December next for transporting Said two Battalions and three Months Provisions, and other Necessaries.
      That Said two Battalions be raised and marched to said Place of Rendezvous, by the 1st. of December, and in Case they are not easily raised or there is likely to be delay, that the General Draught out of the Forces under his Command to make up, any such Deficiency, of those who have been employed at sea if such are to be had.
      That Said Battalions, shall be armed in the following Manner, vizt. a light Fusee, fitted for Slinging, a large Hatchet with a long Handle, and a Spear, with thirty two Rounds per Man of Ammunition.
      That a Number of Men be immediately Sent into Nova Scotia, to inform themselves of the Temper and Disposition of the Inhabitants of that Colony with respect to the Present Struggle between G. B. and these Colonies, and how far they may be willing or able to take an active Part in the present Dispute.
      
      That two swift Sailing Boats be employed constantly to ply between Minas and Portsmouth or Newbury to bring Intelligence of the State and Situation of the Province, in general, but most minutely of every Thing, respecting the Town and Harbour of Hallifax.
      That as soon as the Said two Battallions, shall be arrived, at either of Said Ports and the situation of that Colony and the Town of Hallifax shall be known the Said Battallions embark for Minas and make their Voyage with all possible Dispatch.
      That previous to their Arrival, Horses and Carriages, be privately engaged for their Use, and that on their Landing they immediately make a forced March for Hallifax and possess themselves of that Town and of the naval and other Stores there and if practicable of the Shipping.
      Note. Coll. Arnolds Expedition was Supposed in Boston to have been against this Place, which caused the General to send thither Shipps, and Troops, but not enough to make Resistance to two Such Battallions. Further the Country are intirely in our favour, a few Scotch Traders and renegade Tories excepted.
      Should this Expedition by any Accident be found impracticable, these would be two Battallions of the Utmost service, being capable of Serving either by sea or Land.
      Should the Expedition succeed, the Consequences will be of the Utmost Importance, nothing less than the greatest Distress, if not the Utter Ruin of the ministerial Navy in America. The Naval Stores in that Place are Said to be of vast Value, the Docks and Barracks and Yards cost the Nation more than one Million sterling, and is the only Place at which Shipps of War can refitt in America.
      These Battalions Should consist of Ten Companies each of fifty privates in a Company. The Reason for this is, that in fitting out any Ship of War one of these Companies would compleatly man a Small Vessell and two of them make a large Proportion of Marines for the largest.
      Should this Expedition succeed, which it most unavoidably will, if prudently managed, the Destruction of the Docks and Yards, and the Stores, which may be brought off, will be an immense affair, and a Retreat can ever be made with Safety.
      But if a ship or two of Warr, should be taken, in the Harbour, of which you may be certain, and the Place by Reinforcements held, untill a force Superior can be brought from G. B. it will unavoidably destroy, and defeat every operation of our Enemy for the next Campaign, as all their Transport Ships may by a few Armed Vesells from this Port be intercepted before they can have Intelligence to avoid them.
     